NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
PERRY R. ALEXCE,
Clc.',imant-AppeHant,
V. '
ERIC K. SHINSEKI, SECRETARY OFVETERANS
AFFAIRS,
Respondent-Appellee.
2010-7073
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 06-3559, Judge Robert N.
Davis.
ON MOTION
ORDER
Perry R. Alexce moves for reconsideration of the order
dismissing his appeal for failure of counsel to file a brief.
Upon consideration thereof
IT IS ORDERED THAT;
The motion will be granted, the mandate will be re-
ca11ed, the dismissal order will be vacated, and the appeal
~

ALEXCE V. DVA
2
will be reinstated, if Alexce files his brief within 30 days
of the date of filing of this order.
FoR THE COURT
 3 0  /s/ Jan l'lorbaly
Date J an Horbaly
cc: Naomi E. Farve, Esq.
Jane W. Vanneman, Esq.
Clerk
1
'l1l"'
>lH
§
S2O U.S. COUR'l`: LS FOR
0 _
THE FEDERALP{!»l?3UlT
lNUV 30 2010
JAN HORBAL¥
C|.ERK _